Citation Nr: 0023729	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include whether it was as the result of 
the use of tobacco products during service or nicotine 
dependence that began in military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified service from July 1955 to July 1957.  
The veteran died on January [redacted], 1998.  The appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for the cause of the 
veteran's death, to include whether it was as the result of 
the use of tobacco products during service or nicotine 
dependence that began in military service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in January 1998, at the age of 61.  

3.  The Certificate of Death reflects that the immediate 
cause of his death was carcinoma of the lung.  Chronic 
obstructive pulmonary disease (COPD) and hypothyroidism were 
shown having contributed to death but not resulting in the 
underlying cause of death.  

4.  At the time of the veteran's death service connection was 
not in effect for any disease or injury.

5.  No competent medical evidence has been submitted to show 
that carcinoma of the lung, which caused the veteran's death 
in January 1998, was manifested in service or within one year 
after the veteran's separation from service or that a disease 
or injury of service origin caused or contributed 
substantially or materially to cause the veteran's death.

6.  No competent medical evidence has been submitted to show 
that carcinoma of the lung resulted from tobacco use during 
service or that it resulted from nicotine dependence acquired 
during service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for cause of the veteran's death, to include as the result of 
the use of tobacco products in service, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was cause by 
his tobacco use in service or as secondary to nicotine 
dependence that began in service.  

Initially, the Board notes that, in VAOPGCPREC 19-97, the VA 
General Counsel (GC) addressed the question of under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  In that 
opinion, the GC stated that a determination of whether the 
veteran is dependent on nicotine is a medical issue.  
Specifically, the GC held that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  In this opinion, the GC noted that secondary service 
connection may be established, under the terms of 38 C.F.R. § 
3.310(a), only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.

The Board notes that in a May 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence. VAOPGCPREC 19-97 (May 13, 1997).

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  See Pub. L. 105-206, § 9014(a).  However, this 
provision only applies to claims filed after June 9, 1998, 
and therefore does not affect the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic diseases, including carcinoma, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability that is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as required 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
claim that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence.  A mere allegation is not 
sufficient to establish service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In cases such as 
this, where the determinative issue is one involving medical 
causation, competent medical evidence in support of the claim 
is required in order for the claim to be well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
appellant in developing the facts pertinent to her claim, and 
the claim must be denied.  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).

The appellant contends, in substance, that the veteran did 
not begin smoking until he was on active duty; that he was 
unable, due to the addictive quality of nicotine in tobacco 
products, to stop smoking following his active service; and 
that the veteran's continuous smoking over the years caused 
his lung cancer.  The veteran's mother added that there was 
no money for her son to buy cigarettes before he entered 
military service.  The veteran's son stated that his father 
told him that he did not begin smoking until he joined the 
Army and that his grandmother had told him there was no money 
for tobacco or alcohol.  In a January 1998 statement, a 
friend of the veteran related that the veteran had not smoked 
before going into the service and that after service he could 
not give up cigarettes.

Service medical records are unavailable for this veteran, 
apparently having been destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  In May 1998, the 
NPRC reported that the veteran's service medical records were 
not on file, noting that the veteran may have had "[f]ire 
related service." As such, the RO was asked to have the 
appellant complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.

In a letter dated in June 1998, the RO asked the appellant to 
complete a NA Form 13055 because the service department was 
having difficulty locating her husband's records.  She was 
told to send any service medical records for her husband.  A 
partially completed NA Form 13055 was received in July 1998.  
The appellant reported only that her husband was hospitalized 
and treated for a bruised kidney in Maryland.  There was also 
a notation that they were told the records were lost in the 
fire.  The appellant has submitted lay statements concerning 
the veteran's smoking, but  no other information relating to 
his service was received.

In September 1998, the NPRC reported that no searchable 
information was given on the NA Form 13055 and indicated no 
clinical records or Surgeon General's Office (SGO) reports 
were on file for the veteran.  The appellant was advised in 
the September 1998 RO decision that listed the evidence 
considered that no service medical records were available. 

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the NPRC.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of her case.  See 
generally McCormick v. Gober, No. 98-48 (Vet. App. Aug. 18, 
2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In that respect, the 
RO has made repeated attempts to locate the veteran's service 
medical records, but with negative results.  Searches through 
SGO reports also proved to be unsuccessful.  Further, the 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In such 
cases, the VA assumes a heightened obligation to explain 
findings.  The Board also observes that where records are 
unavailable, "the VA has no duty to seek to obtain that which 
does not exist."  Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The veteran had no adjudicated service-connected disabilities 
prior to his death.  The veteran's death certificate reveals 
he died of carcinoma of the lung.  Chronic obstructive 
pulmonary disease (COPD) and hypothyroidism were shown as 
having contributed to death but not resulting in the 
underlying cause of death.  None of these disorders were 
service-connected disabilities.  No autopsy was performed. 

The Board notes the appellant's and veteran's mother, son and 
friend's assertions that, before service, the veteran did not 
use tobacco products and that he started such use in service.  
It is also claimed that the veteran was a chain smoker after 
service, smoking up to one and one-half to two packs daily.  
However, there is no competent medical evidence linking the 
veteran's death to smoking in service or that the veteran 
acquired a dependence on nicotine during service.  There is 
also no objective evidence that the veteran was treated or 
diagnosed with lung cancer during service or with in a year 
of his separation from service. 

Voluminous private medical and hospice records, dating from 
1993 to 1997, are of record.  The earliest medical evidence 
of lung cancer was not until late 1993.  In regard to 
smoking, the medical evidence reflects that the veteran 
reported smoking for many years.  On a St. Ann's hospital 
report dated in December 1993, the veteran reported smoking 
for 50 years.  In a March 1994 record he reported smoking for 
40 years and that he had recently decreased his level, but 
was unable to completely stop.  There  was no medical 
evidence of nicotine dependence having its onset during 
service. 

The record reveals that a chest x-ray done in December 1993 
showed evidence of an ill-defined mass in the right upper 
lung lobe.  A January 1994 chest x-ray indicated continued 
evidence of a right upper lung lobe nodule.  A February 1994 
chest x-ray shows the right lung nodule was persistent.  As a 
result, the veteran underwent an exploratory right 
thoracotomy with a wedge resection of the right upper lung 
lobe and was diagnosed with lung cancer in February 1994.   
In May 1997, the veteran had another right thoracotomy and 
wedge resection and was diagnosed with recurrent carcinoma of 
the right upper lobe.  The veteran ultimately died of the 
disease in January 1998.  The medical treatment reports do 
not contain any medical evidence showing a diagnosis of 
nicotine dependence in service or thereafter. 

In a February 1998 statement, the veteran's pulmonologist, 
Susan Borchers, M.D. indicated that she had been treating the 
veteran for two years and that he had a history of severe 
emphysema as well as lung cancer.  It was her opinion that 
his long-standing "history of cigarette smoking caused both 
his emphysema and his lung cancer which ultimately resulted 
in his death."  
 
As noted above, the appellant does not allege, and the 
evidence does not establish, that the veteran's fatal lung 
cancer was present in service or manifested within one year 
thereafter.  In addition, there is no competent medical 
evidence of any other disease or injury from service having 
caused or contributed substantially or materially to cause 
the veteran's death.  Accordingly, the Board finds no basis 
for a grant of service connection for the cause of the 
veteran's death based on service incurrence in this case and 
her claim in that regard is not well grounded.  Caluza, 
supra.  Rather, she maintains that the veteran's death was a 
consequence of tobacco use or nicotine dependence, which 
began during his period of military service. 

The appellant contends, in essence, that the veteran became 
nicotine dependent during service.  She also asserts that his 
nicotine dependence caused the carcinoma of the lung that 
lead to his death.  Although a layperson is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

The appellant's contentions do not constitute competent 
medical evidence to establish a link between the veteran's 
death and service.  Nor does the statement from Dr. Borchers 
provide such a link.  Rather the medical evidence links the 
veteran's COPD and lung cancer to his long history of tobacco 
use.  The Board notes that even a medical opinion merely 
linking the veteran's death to smoking is insufficient to 
make the claim well grounded.  Although a cautiously worded 
opinion as to etiology can render a claim well grounded, the 
statement at issue does not link the veteran's use of tobacco 
products in service to the alleged nicotine dependence, which 
led to his death.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999).  There is no competent medical evidence that the 
veteran became nicotine dependent in service, or that 
nicotine dependence in service led to carcinoma of the lung 
more than four decades later.

It is the claimant's burden to submit medical evidence of a 
possible nexus between in-service smoking and a subsequent 
diagnosis of lung cancer.  Similarly, the effect of post 
service smoking, as an intercurrent cause, is relevant to the 
question of etiology between in-service smoking and a post-
service diagnosis of lung cancer. Davis v. West, 13 Vet. App. 
178, 184 (1999).  The Court further found in that case that 
the appellant had not submitted a well grounded claim for 
secondary service connection for the veteran's lung cancer 
from smoking, including post service smoking, due to nicotine 
addiction because the veteran was never diagnosed with having 
incurred nicotine addiction in service.  The appellant's 
assertions and lay evidence that the veteran began smoking in 
service is not sufficient to well ground the claim on this 
point as nicotine dependence is a medical question that must 
be answered by a medical opinion or diagnosis. 

The evidence of alleged nicotine dependence and of a 
relationship between the veteran's use of tobacco in service 
and his claimed lung cancer is limited to lay statements.  
Further, after reviewing the evidence, the Board finds no 
competent medical evidence suggesting that the veteran's 
cause of death was related to nicotine dependence during 
active military service or otherwise linking the fatal 
disease process to service.  Dr. Borchers' and the lay 
statements are insufficient to establish such a nexus or link 
to in-service tobacco use.  In light of the evidence of 
record, the appellant's claim that the veteran's death was 
related to his tobacco use or nicotine addiction in service 
must be denied as not well grounded.

The Board is not aware of any additional relevant evidence, 
which if available, could serve to well ground the 
appellant's claim.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to further develop the veteran's claim.  
See 38 U.S.C.A. § 5103; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).  See also, Robinette, 8 Vet. App. at 77-78.   
Essentially, as discussed in this decision, as well as the 
information provided by the RO, the appellant needs competent 
medical evidence that a link exists between smoking in 
service and the veteran's death or nicotine dependence in 
service.  Alternatively, the appellant needs competent 
medical evidence of a nexus between the cause of the 
veteran's death and service or a service-connected 
disability.  Robinette, 8 Vet. App. at 77-78.

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, to 
include as the result of tobacco use in service, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

